Citation Nr: 0834286	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to March 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

REMAND

The veteran's service treatment records note complaints of 
back pain and treatment on numerous  occasions.  She alleges 
this back pain has continued since leaving service, and 
further contends that she developed chronic hip pain in 
service.  

The RO has determined and the Board agrees that the veteran 
should be afforded a VA examination in response to her 
claims.  The veteran was scheduled for a compensation and 
pension examination in October 2007.  The veteran failed to 
report for this examination, and the examination was not 
rescheduled. 

As noted by the veteran's representative, the veteran changed 
addresses, and the notice of the compensation and pension 
examination was sent to her former address in October 2007.  
A Supplemental Statement of the Case was also initially 
mailed to the veteran's former address in November 2007, and 
then re-mailed to the veteran at her updated address in 
December 2007.  There is no indication in the record that the 
notice of the examination ever reached the veteran or was 
sent to the correct address.  The representative has 
requested the Board to remand the case for the purpose of 
affording the veteran a VA examination.  The Board agrees 
that a remand is in order for that reason.

The representative has also correctly pointed out that the 
veteran has alleged receiving pertinent treatment at the 
Walter Reed Army Medical Center in 2000 and that no 
development to obtain the records have that treatment has 
been accomplished.  Therefore, further development to obtain 
potentially pertinent medical records is also in order.

Finally, the Board notes that the veteran was scheduled for a 
hearing before the Board at the Board's office in Washington, 
D.C.  in September 2008, but failed to report for the 
hearing.  The notice of this hearing was also sent to the 
veteran's former hearing.  Therefore, while this case is in 
remand status, the originating agency should ascertain 
whether the veteran still desires a Board hearing and if so, 
the type of hearing.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:


1.  The RO or the AMC should undertake 
appropriate development to obtain all 
available records pertaining to treatment 
or evaluation of the veteran at the Army 
Reed Army Medical Center.  It should also 
undertake appropriate development to 
obtain any other pertinent medical 
records identified but not provided by 
the veteran.  If it is unsuccessful in 
its efforts to obtain such evidence, it 
should so inform the veteran and her 
representative and request them to 
provide a copy of the outstanding 
records.

2.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine whether the 
veteran has a current lower back or hip 
disability that is related to her 
military service.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

Based upon the examination results and 
the review of the claims file, the 
examiner should provide an opinion with 
respect to each currently present lower 
back or hip disorder as to whether there 
is a 50 percent or better probability 
that the disorder originated during 
active duty or is otherwise etiologically 
related to active duty.  

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  After all of the above is completed, 
the RO or the AMC should readjudicate the 
issues on appeal.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

5.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO or the AMC should 
request her to indicate whether she still 
desires a Board hearing and if so, 
whether she wants a personal hearing 
before the Board at the Roanoke RO, a 
personal hearing a the Board's office in 
Washington, D.C., or a videoconference 
hearing before the Board.  The RO or the 
AMC should respond appropriately to any 
clarification received from the veteran.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion concerning any final 
outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




